Kirby, J., (after stating the facts). We are confronted in this case with the proposition that the chancery court was without jurisdiction to hear or determine it because of the inhibition of the Constitution (art. 5, § 19) : “The State of Arkansas shall never be made defendant in any of her courts.” It is true this objection was not formally raised by the Board below, but the pleadings and the testimony show conclusively that it is in effect and in fact a suit against the State. The Penitentiary Board is but an agency of the State, composed of certain officials thereof for the conduct and management of the State Penitewtiary and with authority to purchase a farm “upon which to work the State convicts,” as provided in sections 5852-5855, Kirby’s Digest. They had no authority to purchase these lands except as given therein, nor for any other purpose than a convict farm for the State, and bought them for the State, which alone could acquire and hold the title thereto. A new Board having come into power, composed of different persons from those constituting the Board at the time the purchase was made and the contract entered into, and without personal information thereof, declined to receive the deed tendered conveying to the State the lands purchasd by the old Board as a convict farm, because it did not contain certain tracts of land in section 17 shown by the said contract of sale with said old Board to have been included in the purchase. This suit was against the State officers constituting the Board of Commissioners for the management of the Arkansas Penitentiary, not in their personal or individual capacity, but in their official capacity as said board, which the statute nowhere authorizes to sue or be sued, to reform the contract and in effect require the board to accept a deed to the State for less land in section 17 than was contained therein in the said contract of sale, and to pay therefor the price agreed upon ’and specified in the contract, thus completing the purchase of the convict farm for the State; and the court was without jurisdiction to hear it and render the judgment, and this without regard to whether the claim was just and meritorious or not. Pitcock v. State, 91 Ark. 527. The court being without jurisdiction, its judgment was void, and the decree is reversed, and the cause dismissed. Justices Wood and Hart dissent.